Citation Nr: 0114903	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  98-14 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from September 1974 to 
December 1984.

A March 1990 RO rating decision denied service connection for 
right ear hearing loss.  The veteran was notified of this 
determination in April 1990 and he did not appeal.

In 1997, the veteran submitted an application to reopen the 
claim for service connection for right ear hearing loss.  
This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO rating decision that determined there was 
no new and material evidence to reopen the claim for service 
connection for right ear hearing loss.

In a March 2001 decision, the Board determined that new and 
material evidence had been received to reopen the claim for 
service connection for right ear hearing loss, and granted 
the application to reopen the claim.  Thereafter, the Board 
granted service connection for right ear hearing loss on a de 
novo  review of the claim.  The March 2001 Board decision was 
based in part on incorrect evidence and the Board is now 
reviewing that decision on its own motion.



FINDING OF FACT

The March 2001 Board decision determining that new and 
material evidence to reopen the claim for service connection 
for right ear hearing loss and granting service connection 
for this condition was based in part on the report of an 
April 1998 VA compensation examination with audiological 
evaluation of a different veteran.


CONCLUSION OF LAW

The allowance of VA benefits based on incorrect information 
requires that the Board's decision dated in March 2001 be 
vacated and that the appeal be considered de novo based on 
the correct information.  38 U.S.C.A. §§ 7102, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. § 20.904(b) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had active service from September 1974 to 
December 1984.

By decision dated in March 2001, the Board determined that 
there was new and material evidence to reopen a claim for 
service connection for right ear hearing loss and granted the 
veteran's application to reopen this claim.  Thereafter, the 
Board granted service connection for right ear hearing loss 
based on a de novo review of the claim.  Those determinations 
by the Board were based on the evidence of record that 
included the report of an April 1998 VA compensation 
examination of a different veteran, misfiled in this 
appellant's claims folder.  Hence, the March 2001 Board 
decision was based on false information because the April 
1998 VA compensation examination did not pertain to the 
veteran.

The veteran has the right to a decision by a Member of the 
Board designated by the Chairman on a matter under appeal 
based on all the correct information of record.  38 U.S.C.A. 
§§ 7102, 7104(a); 38 C.F.R. § 20.904(b).  In this case, the 
veteran's case was decided based on information that 
pertained to another veteran and the determinations by the 
Board in its March 2001 decision were based on false 
evidence.  Under the circumstances, the March 2001 Board 
decision must be vacated and the veteran's claim considered 
de novo based on the correct evidence.




ORDER

The Board decision of March 2001 is VACATED, and his appeal 
will be considered de novo in a separate decision.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

